342 S.W.3d 445 (2011)
Percy BELL, Appellant,
STATE of Missouri, Respondent.
No. ED 95660.
Missouri Court of Appeals, Eastern District, Division Five.
June 14, 2011.
Timothy J. Forneris, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Percy Bell (Movant) appeals from the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motion for post-conviction relief. Movant argues that the motion court clearly erred in denying, without an evidentiary hearing, his claims that trial counsel was ineffective for failing to: (1) call M.C. and J.M. as potential witnesses; (2) communicate with Movant prior to trial resulting in a "complete communication breakdown" at the trial; and (3) call Movant to testify at trial in his defense after he indicated a desire to do so at the end of the State's case. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision to deny Movant's Rule 29.15 motion without an evidentiary hearing was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).